     Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 1 of 31




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


LENA D. VILLELLA,
                           Plaintiff,
      v.                                                     DECISION AND ORDER
                                                                  17-CV-898S
CITY OF LOCKPORT,
                           Defendant.



                                        I.    Introduction

      This is a Title VII, 42 U.S.C. §§ 2000e to 2000e-17, and Age Discrimination in

Employment Act, 29 U.S.C. § 621 (“ADEA”), action where Plaintiff also alleges retaliation

claims. Before this Court is the Motion for Summary Judgment of Defendant City of

Lockport (“City”) (Docket No. 26).

      For the reasons stated herein, Defendant City’s Motion for Summary Judgment

(Docket No. 26) is granted.

                                        II.   Background

           A. Complaint

      Plaintiff filed her Complaint on September 12, 2017, alleging age and sex

discrimination and retaliation (Docket No. 1, Compl.). She was first hired by the City on

April 3, 1987, and had a position as a real property appraiser when she filed her Complaint

(id. ¶ 8). During her tenure, she asked for, but was denied, pay upgrades (id. ¶ 9). She

was appointed Acting Assessor in July 2014 but paid only $64,000, while male

department heads were paid $75,000 per year (id. ¶ 11), and she performed assessor’s

duties while also serving as real property appraiser but without an increased salary (id.
     Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 2 of 31




¶¶ 12, 16). Despite performing both jobs, Plaintiff still was paid less than comparable

male employees (id. ¶¶ 17, 39-44).

       Plaintiff sought the permanent Assessor position but was denied because the City

did not want to have three full-time employees in the Assessment Department, an answer

Plaintiff terms to be pretextual (id. ¶¶ 18-20). The position of Assessor remained vacant

through 2015 and Plaintiff performed its functions without additional compensation (id.

¶ 23). Plaintiff was passed over for promotion to Assessor full time in 2016 (id. ¶¶ 24-26).

Tracy Farrell eventually was appointed Assessor, but Plaintiff contends that she was

younger than Plaintiff, had less experience, and did not meet the City Charter

requirements for appointment (ten years field appraisal work experience, licensure to be

an appraiser) (id. ¶¶ 26-28). Plaintiff notes that she had a higher civil service examination

score than Ms. Farrell for the Assessor position and nearly 28-years of experience (id.

¶¶ 29, 30).     Plaintiff concludes that the City (through Mayor Anne McCaffrey)

discriminated against her because of her age and sex when she was not promoted to

Assessor (id. ¶ 31); instead, the Mayor sought to appoint a male (who declined the

position, id. ¶¶ 25, 31-32) and then appointed a younger female as Assessor (id. ¶¶ 31,

33). Plaintiff, eligible for retirement in 2018, argues that the City did not promote her

because of her age (id. ¶ 35). Plaintiff filed grievances over the denied promotion (id.

¶¶ 37-38).

       Plaintiff (with an otherwise spotless personnel record) also contends that, after

complaining internally about being discriminated against, the City retaliated against her,

with Ms. Farrell writing disciplinary memoranda to harass Plaintiff and to dissuade her

from complaining further (id. ¶¶ 46, 49). Ms. Farrell also had Plaintiff perform Assessor



                                             2
      Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 3 of 31




duties, such as physically go out to the field to collect data, a material change in Plaintiff’s

duties but without additional compensation (id. ¶ 47). The City’s investigation of Plaintiff’s

grievances over her denied promotion concluded in October 2016 that no discrimination

occurred (id. ¶ 48).

        Plaintiff filed a charge with the Equal Employment Opportunity Commission

(“EEOC”) on November 8, 2016 (id. ¶ 6; Docket No. 26, Def. Memo. at 4). The agency

issued a Right to Sue notice on June 14, 2017 (Docket No. 1, Compl. ¶ 7).

        Plaintiff alleges three causes of action in her Complaint (Docket No. 1, Compl.).

The First Cause of Action alleges Title VII violation for sex discrimination for being passed

over for promotions in favor of male employees (id. ¶¶ 51-56). The Second Cause of

Action alleges an ADEA violation for age discrimination in appointing Farrell (a younger

woman) over her for Assessor (id. ¶¶ 58-63). Finally, the Third Cause of Action alleges

retaliation in violation of Title VII (id. ¶¶ 65-70).

              B. City’s Motion for Summary Judgment

        The City answered (Docket No. 4; see Docket No. 26, Def. Statement ¶ 6). After

Magistrate Judge Jeremiah McCarthy entered a Case Management Order (with its

amendments, Docket Nos. 10, 16, 19, 22; see Docket No. 26, Def. Statement ¶ 7),

Defendant City moved for summary judgment (Docket No. 26 1). Plaintiff in her Local

Rule 56.1 Statement disputes many of the facts asserted by the City and claims that the

City omitted certain facts (Docket No. 35, Pl. Rule 56.1 Statement at 2). However, she


        1In  support of its Motion, the City submits the declarations of its attorney, with exhibits; City
Assessor Tracy Farrell; and City Personnel Director Mary Pat Holtz, with exhibits; its Statement of Material
Facts; and its Memorandum of Law, Docket No. 26.
         In opposition, Plaintiff submits her Local Rule 56.1 Statement; her attorney’s Declaration, with
exhibits of affidavits from coworkers Susan Israel, Debra Allport, Jessica Stopa, and Vincent Smith, and
excerpts from Plaintiff’s deposition transcript; and her Memorandum of Law, Docket No. 35.
         The City replies with its Reply Memorandum, Docket No. 36.

                                                     3
     Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 4 of 31




also admitted to many of the City’s claimed facts. This Court will recite the City’s facts

and note Plaintiff’s opposition when material.

                   1. City’s Facts and Plaintiff’s Quest for Appointment as Assessor

      Plaintiff was employed by the City from 1988 until she retired in August 2018

(Docket No. 26, Def. Statement ¶¶ 1, 15, 91; see Docket No. 35, Pl. Statement ¶ 1).

Plaintiff submitted her retirement notice with no reference to any discrimination or

retaliation charges and Plaintiff later admitted that no one from the City ever threatened

to terminate her if she did not retire to compel her retirement (Docket No. 26, Def.

Statement ¶ 91).

      The City claims that Plaintiff is the same age as Mayor McCaffrey and Ms. Farrell

(Docket No. 26, Def. Statement ¶ 1) but Plaintiff disputes this, claiming she was older

(Docket No. 35, Pl. Statement ¶ 1).       Mayor McCaffrey was born in August 1967,

Tracy Farrell in November 1965, and Plaintiff was born on August 3, 1963 (Docket No. 26,

Def. Statement ¶¶ 10, 13-14, 81). Plaintiff complains that the City did not hire her as

permanent Assessor in 2004 (when Plaintiff was 40 years old), 2005, 2006, 2009, 2012,

2014, and 2016 (Docket No. 35, Pl. Statement ¶ 1).

      The Mayor of Lockport during the relevant period of this case was Anne McCaffrey

(Docket No. 26, Def. Statement ¶ 8). Mary Pat Holtz was the City’s Personnel Director in

the City’s Civil Service Department (id. ¶ 11). Tracy Farrell was hired as City Assessor

in May 2016 (id. ¶ 13).

      Plaintiff was employed as Real Property Appraiser, the only person employed by

the City in that position (id. ¶¶ 18-20). She later served as Acting Assessor for the City

from July 1, 2014, through December 31, 2014 (id. ¶ 23). Mayor McCaffrey offered her



                                            4
     Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 5 of 31




the acting position in July 2014 allegedly as a cost-saving measure as opposed to hiring

a permanent Assessor (id. ¶ 24), but Plaintiff denies that the City lacked funds in its

budget for a full-time permanent Assessor (Docket No. 35, Pl. Statement ¶ 24). When

offered the acting position, Plaintiff complained about the pay discrepancy with male

department heads and that she did not want to report to the head of the Assessment

Department (Docket No. 26, Def. Statement ¶ 25). The City offered to increase Plaintiff’s

salary as Acting Assessor by $7,460 by adding it to her Real Property Appraiser salary

(id. ¶ 26). Despite her allegations that she had to perform two jobs during the six months

she was Acting Assessor, Plaintiff never had to work longer hours (id. ¶ 27).

       The City offered Plaintiff appointment to a second six-month stint as Acting

Assessor in January 2015, but Plaintiff declined (id. ¶ 28). The parties dispute why

Plaintiff declined; Plaintiff claimed that she wanted the position permanently and to hire a

third full-time employee in the Assessment Department, but the City refused for budgetary

reasons (id. ¶ 29). Plaintiff denied any budget issue precluded permanent appointments

(Docket No. 35, Pl. Statement ¶ 29).

       In 2015, the City hired Michael Hartman as Acting Assessor for four months and

paid him $2,500 per month (or pro-rated to $30,000 per year) for that position (Docket

No. 26, Def. Statement ¶¶ 30-31). Hartman wrote a memorandum to Mayor McCaffrey

stating that the Assessment Department was run inefficiently, that fewer full-time staff

was required, and that the Real Property Appraiser (Plaintiff) should be checking

inventory and working in the field inspecting properties for 20 hours per week (id. ¶ 33);

Plaintiff merely admits to the existence of the memorandum (Docket No. 35, Pl. Statement

¶ 33). Later in 2015, the City shared assessment services with the City of Niagara Falls



                                             5
     Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 6 of 31




(Docket No. 26, Def. Statement ¶ 35), but Plaintiff denies the reason was cost savings to

the City of Lockport (Docket No. 35, Pl. Statement ¶ 35). In 2016, the newly elected

Lockport Common Council withdrew from this shared services agreement and created a

full-time Assessor position (Docket No. 26, Def. Statement ¶ 36; cf. Docket No. 35, Pl.

Statement ¶ 36 (concluding that this action undercuts the City’s budgetary arguments

against creation of the Assessor position)).

       Mayor McCaffrey began accepting and reviewing applications for the newly

established Assessor position (Docket No. 26, Def. Statement ¶ 37). Mayor McCaffrey

gave several reasons why she did not appoint Plaintiff to this new position, such as

Plaintiff speaking out against a payment in lieu of taxes arrangement the City favored,

Plaintiff’s insistence on the City hiring more full-time staff in the Assessment Department,

the fact that two prior Acting Assessors (Hartman and Harry Williams) expressed their

difficulties in working with Plaintiff, and that the Mayor did not see desired qualities

(willingness to act in the best interest of the City, being a good team player, exercise

integrity and good judgment) in Plaintiff (id. ¶ 40). Plaintiff disputes these reasons and

points to affidavits stating that affiant co-workers had no problem working with her (Docket

No. 35, Pl. Statement ¶ 40; id., Pl. Atty. Decl., Exs. 1-4)). McCaffrey then testified that

she did not know Plaintiff’s exact age but believed that they both were approximately the

same age when she interviewed Plaintiff for the Assessor’s position (Docket No. 26, Def.

Statement ¶ 41).

       The parties dispute whether the City residents complained about Plaintiff’s

performance or whether she told City residents that STAR exemptions were not available




                                               6
     Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 7 of 31




due to the vacancy in the City Assessor’s office (see Docket No. 35, Pl. Statement ¶¶ 38-

39 (denying Defendant’s Statement, Docket No. 26, ¶¶ 38-39)).

       Also, the City alleges that it was difficult to fill the position of City Assessor because

candidates considered Plaintiff to be a difficult person to work with (id. ¶ 21) but Plaintiff

vehemently denies this allegation (Docket No. 35, Pl. Statement ¶ 21), and includes

affidavits of four co-workers to refute this charge (Docket No. 35, Pl. Atty. Aff. Exs. 1-4).

                    2. Appointment of Tracy Farrell as Assessor

       Mayor McCaffrey eventually appointed Ms. Farrell as City Assessor (Docket

No. 26, Def. Statement ¶ 42). In her deposition, Plaintiff testified that she was not

appointed because she was not male and “not one of the good old boys” (id. ¶ 82; id.,

Smith Decl. Ex. E, Pl. EBT Tr. at 210-11, 217-18). She concluded that Ms. Farrell was

appointed as a female assessor to avoid a sex discrimination lawsuit (Docket No. 26, Def.

Statement ¶ 82; id., Smith Decl. Ex. E, Pl. EBT Tr. at 210-11).

       Plaintiff denies that Ms. Farrell was qualified for the position (Docket No. 35, Pl.

Statement ¶¶ 42, 43), despite the City submitting Farrell’s application to the New York

State Department of Taxation and Finance to confirm her qualifications for Assessor (id.

¶ 43; cf. Docket No. 26, Def. Statement ¶ 43). Ms. Farrell was hired at an annual salary

of $60,000, or $4,000 less than what Plaintiff earned as Acting Assessor (Docket No. 26,

Def. Statement ¶ 44); Plaintiff points out Ms. Farrell lacked the experience Plaintiff had to

be an Assessor (Docket No. 35, Pl. Statement ¶ 44).

       In response to Plaintiff’s internal age and sex discrimination complaints, the City

retained an outside counsel (Defendant’s present counsel, Docket No. 35, Pl. Statement

¶ 51) and counsel found no merit for her contentions (Docket No. 26, Def. Statement



                                               7
       Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 8 of 31




¶¶ 50, 51). The parties dispute whether Plaintiff filed written complaints alleging sex or

age discrimination (Docket No. 35, Pl. Statement ¶ 52), but they agree Plaintiff filed a

grievance for not being appointed City Assessor (Docket No. 26, Def. Statement ¶¶ 53-

55).

        Ms. Farrell testified that she did not trust Plaintiff when working in the Assessment

Department (id. ¶¶ 56-58).       She issued various written counseling memoranda and

disciplinary notices to Plaintiff, but denied doing so due to her age, gender, or prior

discrimination complaints (Docket No. 26, Def. Statement ¶ 59). Plaintiff argues this

discipline was in retaliation for her prior complaints of discrimination (Docket No. 35, Pl.

Statement ¶ 59). For example, Ms. Farrell wrote memoranda to Plaintiff and Susan Israel

citing them for accruing compensatory time without Tracy Farrell’s prior approval (Docket

No. 26, Def. Statement ¶ 60), a practice Plaintiff claims she and Israel had done for two

years prior to Ms. Farrell’s enforcement without incident (Docket No. 35, Pl. Statement ¶

60).

        Ms. Farrell then wrote a memorandum to Plaintiff regarding leaving inaccurate or

misleading notes, but Plaintiff grieved the memorandum, and it was rescinded (Docket

No. 26, Def. Statement ¶ 61). She claims that it was issued in retaliation (Docket No. 35,

Pl. Statement ¶ 61).

        In or around April 2015, the job description for Real Property Appraiser was revised

to specifically include field inspection and data collection (Docket No. 26, Def. Statement

¶ 63). Plaintiff, however, failed to go into the field to appraise properties (id. ¶ 64). Plaintiff

counters that her position should not be in the field and viewed her job as to assist the

Assessor “not do all of it” (Docket No. 35, Pl. Statement ¶ 65; see id. ¶ 67). On or about



                                                8
     Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 9 of 31




August 8, 2016, Ms. Farrell issued a memorandum to Plaintiff directing her to go out and

appraise properties (Docket No. 26, Def. Statement ¶ 66).               Plaintiff grieved this

memorandum, but she did not allege age or sex discrimination or that the memorandum

was issued in retaliation; her grievance was denied (id. ¶ 68).

       Ms. Farrell filed other memoranda, oral reprimands, and disciplinary notices to

Plaintiff for failing to issue the required number of building permits, deleting an audit trail

from the City’s electronic database, and deleting three parcels from the City’s database

(id. ¶¶ 69, 71, 73-74). Plaintiff unsuccessfully grieved this discipline and did not allege

any discrimination or retaliation in her grievances (id. ¶¶ 70,72, 75-76). Plaintiff later

testified in her deposition that she did not believe this discipline was issued in retaliation

(id. ¶ 77; see Docket No. 35, Pl. Statement ¶ 77), nor that the memoranda were retaliatory

(Docket No. 26, Def. Statement ¶ 78; Docket No. 35, Pl. Statement ¶ 78).

       Plaintiff testified that she was not appointed City Assessor due to her age and that

she was approaching retirement (Docket No. 26, Def. Statement ¶ 83). She also believed

that she was not appointed because Mayor McCaffrey retaliated against Plaintiff for

declining reappointment as temporary Acting Assessor in 2015 (id. ¶¶ 84, 89).

       The City thus concludes that Plaintiff’s discrimination claims are for not being

appointed City Assessor in May 2016 and paying her less than male employees when

she was Acting Assessor and Real Property Appraiser (id. ¶ 85; Docket No. 35, Pl.

Statement ¶ 85 (Plaintiff admitted)). Plaintiff admits that the male employees were not in

the Assessment Department and none performed the same or substantially similar duties

as Plaintiff did (Docket No. 26, Def. Statement ¶ 87; Docket No. 35, Pl. Statement ¶ 87

(Plaintiff admitted)).



                                              9
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 10 of 31




       The City further concludes that Plaintiff’s only retaliation claim was Ms. Farrell’s

memoranda and other reprimands (Docket No. 26, Def. Statement ¶ 90). Plaintiff claims

that her retaliation claim also includes repeated failure to promote her to Assessor in

retaliation (Docket No. 35, Pl. Statement ¶ 90).

                   3. EEOC Charge

       Plaintiff filed her charge of discrimination with the EEOC on November 8, 2016

(Docket No. 26, Def. Statement ¶ 2). Three hundred days prior was January 13, 2016

(id. ¶ 3). On or about June 14, 2017, the EEOC issued a Dismissal and Notice of Rights

(id. ¶ 4; cf. Docket No. 35, Pl. Statement ¶ 4). Plaintiff filed the present Complaint on

September 14, 2017 (Docket No. 26, Pl. Statement ¶ 5; Docket No. 1, Compl.).

       Responses eventually (cf. Docket Nos. 27, 29, 31 (Orders), 28, 30, 32 (Motions for

extension of briefing schedule)) were due by October 15, 2019, with reply due

November 8, 2019 (Docket No. 34). The motion then was deemed submitted without oral

argument.

                                      III.   Discussion

          A. Applicable Standards

                   1. Summary Judgment

       Rule 56 of the Federal Rules of Civil Procedure provides that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law,” Fed. R. Civ. P. 56(a). A

fact is “material” only if it “might affect the outcome of the suit under governing law,”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202

(1986). A “genuine” dispute, in turn, exists “if the evidence is such that a reasonable jury



                                             10
       Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 11 of 31




could return a verdict for the non-moving party,” id. In determining whether a genuine

dispute regarding a material fact exists, the evidence and the inferences drawn from the

evidence “must be viewed in the light most favorable to the party opposing the motion,”

Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-59, 90 S.Ct. 1598, 26 L.Ed.2d 142 (1970)

(internal quotations and citations omitted).

        “Only when reasonable minds could not differ as to the import of evidence is

summary judgment proper,” Bryant v. Maffucci, 923 F.32d 979, 982 (2d Cir. 1991)

(citation omitted). Indeed “[i]f, as to the issue on which summary judgment is sought,

there is any evidence in the record from which a reasonable inference could be drawn in

favor of the opposing party, summary judgment is improper,” Sec. Ins. Co. of Hartford v.

Old Dominion Freight Line, Inc., 391 F.3d 77, 82, 83 (2d Cir. 2004) (citation omitted). The

function of the court is not “to weigh the evidence and determine the truth of the matter

but to determine whether there is a genuine issue for trial,” Anderson, supra, 477 U.S. at

249.

        “When the burden of proof at trial would fall on the nonmoving party, it ordinarily is

sufficient for the movant to point to a lack of evidence to go to the trier of fact on an

essential element of the nonmovant’s claim,” Cordiano v. Metacon Gun Club, Inc.,

575 F.3d 199, 204 (2d Cir. 2009), citing Celotex Corp. v. Catrett, 477 U.S. 317, 322-23,

106 S.Ct. 2548, 91 L.Ed.2d 265 (1986). “Where the moving party demonstrates ‘the

absence of a genuine issue of material fact,’ the opposing party must come forward with

specific evidence demonstrating the existence of a genuine dispute of material fact,”

Brown v. Eli Lilly & Co., 654 F.3d 347, 358 (2d Cir. 2011) (citation omitted) (quoting

Celotex, supra, 477 U.S. at 323). The party against whom summary judgment is sought,



                                               11
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 12 of 31




however, “must do more than simply show that there is some metaphysical doubt as to

the material facts. . . . [T]he nonmoving party must come forward with specific facts

showing that there is a genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 586-87, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986) (emphasis in

original removed).

      Summary judgment is appropriate only if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits show that there is no

genuine issue as to any material fact and that the moving party is entitled to a judgment

as a matter of law. Ford v. Reynolds, 316 F.3d 351, 354 (2d Cir. 2003); Fed. R. Civ.

P. 56(a). The party seeking summary judgment has the burden to demonstrate that no

genuine issue of material fact exists. In determining whether a genuine issue of material

fact exists, a court must examine the evidence in the light most favorable to, and draw all

inferences in favor of, the nonmovant. Ford, supra, 316 F.3d at 354.

      The Local Civil Rules of this Court require that movant and opponent each submit

“a separate, short, and concise” statement of material facts, and if movant fails to submit

such a statement it may be grounds for denying the motion, W.D.N.Y. Loc. Civ.

R. 56(a)(1), (2). The movant is to submit facts in which there is no genuine issue, id.

R. 56(a)(1), while the opponent submits an opposing statement of material facts as to

which it is contended that there exists a genuine issue to be tried, id. R. 56(a)(2). Each

numbered paragraph in the movant’s statement will be deemed admitted unless

specifically controverted by a correspondingly numbered paragraph in the opponent’s

statement, id. Absent such an opposing statement, the facts alleged by the movant are

deemed admitted. Each statement of material fact is to contain citations to admissible



                                            12
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 13 of 31




evidence to support the factual statements and all cited authority is to be separately

submitted as an appendix to that statement, id. R. 56(a)(3).

                    2. Title VII

       As this Court observed in other cases, e.g., Banks v. General Motors,

No. 14CV970, 2020 WL 68277-7, at *7-8 (W.D.N.Y. Nov. 20, 2020) (Skretny, J.), a

Plaintiff establishes Title VII discrimination either by direct evidence, Trans World Airlines,

Inc. v. Thurston, 469 U.S. 111, 121, 105 S.Ct. 613, 83 L.Ed.2d. 523 (1985) (“TWA”);

Teamsters v. United States, 431 U.S. 324, 358 n.44, 97 S.Ct. 1843, 52 L.Ed.2d 396

(Docket No. 83, Pl. Memo. at 17), or by the burden shifting analysis from McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-04, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973).

For direct evidence of discrimination, Plaintiff must meet her “initial burden of offering

evidence adequate to create an inference that an employment decision was based on a

discriminatory criterion illegal under the Act,” Teamsters, supra, 431 U.S. at 358. Plaintiff

bears the burden of demonstrating that sex was a motivating factor in her adverse

employment action, Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 252-56,

101 S.Ct. 1089, 67 L.Ed.2d 207 (1981); McDonnell Douglas, supra, 411 U.S. at 802-04.

       To allege a prima facie case, Plaintiff must show that she is a member of a

protected class (here a female), that she was qualified for her position, that she suffered

an adverse employment action, and the circumstances surrounding that action give rise

to an inference of discrimination, 42 U.S.C. § 2000e-2; Abdu-Brisson v. Delta Air Lines,

Inc., 239 F.3d 456, 466-67 (2d Cir. 2001) (Docket No. 1, Compl. ¶ 51).

       To prove a hostile work environment (as Plaintiff now claims in opposition to this

Motion and to establish that her otherwise untimely claims could be considered, Docket



                                              13
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 14 of 31




No. 35, Pl. Memo. at 5-6), she must prove that the workplace was permeated with

discriminatory intimidation, ridicule and insult that is sufficiently severe to alter the

conditions of employment and create an abusive working environment, Lynch v. National

Fuel Gas Distrib. Corp., 25 F. Supp.3d 358, 364-65 (W.D.N.Y. 2014) (Larimer, J.) (Docket

No. 36, Def. Reply Memo. at 2); Banks, supra, 2020 WL 6827707, at *8 (citing Harris v.

Forklift Sys., Inc., 510 U.S. 17, 21-22, 114 S.Ct. 367, 126 L.Ed.2d 295 (1993), and Meritor

Sav. Bank v. Vinson, 477 U.S. 57, 65, 67, 106 S.Ct. 2399, 91 L.Ed.2d 49 (1986)).

                   3. Age Discrimination in Employment Act

      The Age Discrimination in Employment Act (“ADEA”) makes unlawful to

discriminate against an individual with respect to her compensation, terms, conditions, or

privileges of employment because of her age, 29 U.S.C. § 623(a)(1). Plaintiff must prove

a prima facie case under this Act by showing she was in a protected age group (over 40

years of age, see General Dynamics Land Sys., Inc. v. Cline, 540 U.S. 581, 591, 124

S.Ct. 1236, 157 L.Ed.2d 1094 (2004), that she was qualified for her job, she was suffered

an adverse employment action, and the adverse employment action arose under

circumstances that give rise to an inference of age discrimination, Pena v. Brattleboro

Retreat, 702 F.2d 322, 324 (2d Cir. 1983) (Docket No. 1, Compl. ¶ 58).

      Plaintiff alleges an ADEA claim when she proves, by a preponderance of the

evidence, that age was the “but for” cause of the challenged adverse action, Gorzynski v.

JetBlue Airways Corp., 596 F.3d 93, 106 (2d Cir. 2010), citing Gross v. FBL Fin. Servs.,

Inc., 567 U.S. 167, 180, 129 S.Ct. 2343, 174 L.Ed.2d 119 (2009).




                                            14
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 15 of 31




                    4. Timeliness of Claim

       A plaintiff must file charges (under Title VII or ADEA, see Wischnewski v. NRG

Energy, Inc., No. 13CV1231, 2015 WL 4067155, at *5 (W.D.N.Y. July 2, 2015) (Scott,

Mag. J.) (Report & Recommendation) (quoting Hogans v. Dell Magazines/Penny Press,

372 F. App’x 148, 149 (2d Cir. 2010) (summary Order)) (Docket No. 26, Def. Memo. at 4

n.12)) with the state equal employment agency within 300 days of the alleged

discriminatory acts, 42 U.S.C. § 2000e-5(e)(1); Flaherty v. Metromail Corp., 235 F.3d 133,

136 n.1 (2d Cir. 2000); Banks v. General Motors LLC, No. 14CV970, 2020 WL 6827707,

at *9, 11 (W.D.N.Y. Nov. 20, 2020) (Skretny, J.).

                    5. McDonnell Douglas v. Green Burden Shifting

       For a prima facie case, Plaintiff must prove that an inference of discrimination

where direct evidence is lacking leading to an application of the burden of proof shifting

standard of McDonnell Douglas. Under that standard, Plaintiff bears the burden of

establishing a prima facie case of discrimination, Burdine, supra, 450 U.S. at 252-54;

McDonnell Douglas, supra, 411 U.S. at 802, by a preponderance of the evidence,

Burdine, supra, 450 U.S. at 252-53. “The burden of establishing a prima facie case of

disparate treatment is not onerous,” id. at 253, basically that Plaintiff applied for a position

or is employed in a job she was qualified for but was rejected or otherwise hindered under

circumstances that give rise to an inference of unlawful discrimination, id. The prima facie

case creates a presumption of unlawful discrimination by the Defendant employer, id.

       If Plaintiff meets this initial burden, the evidentiary burden shifts to Defendant to

articulate some legitimate, nondiscriminatory reason for its action, id. at 254-56. If that

has been met, the burden shifts back to Plaintiff to show, beyond the prima facie case,



                                              15
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 16 of 31




that Defendant’s determination was the result of discrimination, id. at 256; see McDonnell

Douglas, supra, 411 U.S. at 804-05. “The ultimate burden of persuading the trier of fact

that the defendant intentionally discriminated against the plaintiff remains at all times with

the plaintiff,” Burdine, supra, 450 U.S. at 253. As noted by the Burdine Court, the

McDonnell Douglas evidentiary burden shifting “serves to bring the litigants and the court

expeditiously and fairly to this ultimate question,” id., or as later held in the TWA case,

“that the ‘plaintiff [has] his [or her] day in court despite the unavailability of direct

evidence,’” TWA, supra, 469 U.S. at 121 (quoting Loeb v. Textron, Inc., 600 F.2d 1003,

1014 (1st Cir. 1979)) (alterations added).

       The Supreme Court observed that it had not definitively decided that the

McDonnell Douglas burden shifting framework applies to ADEA cases, Gross, supra,

567 U.S. at 175 n.2; Gorzynski, supra, 596 F.3d at 105-06. However, the Second Circuit

applies its precedent and the McDonnell Douglas shifting to ADEA claims, Gorzynski,

supra, 596 F.3d at 106; Lively v. WAFRA Invest. Adv. Group, Inc., ___ F.4th __, ___ n.3,

2021 WL 3118943, at *4 n.3 (2d Cir. July 23, 2021).

                    6. Retaliation under Title VII

       “Title VII also forbids retaliation against an employee for complaining of prohibited

employment discrimination, stating that ‘[i]t shall be an unlawful employment practice for

an employer to discriminate against any of the employees . . . because [the employee]

has opposed any practice made an unlawful employment practice by [Title VII].’ 42 U.S.C.

§ 2000e(a),” Cifra v. General Elec. Co., 252 F.3d 205, 216 (2d Cir. 2001). To establish a

retaliation under Title VII, Plaintiff must establish that she engaged in a protected activity,

that the employer was aware of the activity, that the employer took adverse actions, and



                                              16
     Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 17 of 31




that a causal connection exists between the protected activity and the adverse action, id.

(Docket No. 1, Compl. ¶ 65). “In other words, the plaintiff must show that the adverse

employment action would not have occurred without the employer’s retaliatory motive,”

Mula v. AbbVie, Inc., No. 15CV6563, 2018 WL 501277, at *5 (W.D.N.Y. Jan. 22, 2018)

(Geraci, C.J.). Sufficiently disruptive changes in job responsibilities to be actionable

include a demotion, decrease in wage or salary, employment termination, and

significantly diminished responsibilities, id.; Terry v. Ashcroft, 336 F.3d 128, 138 (2d Cir.

2003).

            B. Parties’ Contentions

         The City first argues that Plaintiff’s claims arising before January 13, 2016, are

time barred (Docket No. 26, Def. Memo. at 4-5). The City denies that Plaintiff established

either sex or age discrimination in the hiring of a younger woman as Assessor instead of

Plaintiff (id. at 5-15) and argues that Plaintiff did not establish a prima facie case for either

form of discrimination (id. at 7-11).

         If Plaintiff arguably established a prima facie claim, the City counters that there

were legitimate, non-discriminatory reasons for denying appointment to Assessor and that

those reasons (seeking permanent positions during a City budget crisis, refusing to report

to the person who oversaw the Assessment Department, and being difficult to work with)

were not pretextual (id. at 11-15). The City next argues that there was no evidence that

any retaliation against Plaintiff was the but-for cause of any adverse employment action

(id. at 16-22). The City declares the counseling memoranda issued by Ms. Farrell were

not adverse actions (id. at 18) and were based upon Plaintiff’s performance (id. at 18-22).




                                               17
     Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 18 of 31




       Plaintiff replies that there are material issues of fact that preclude summary

judgment to the City (Docket No. 35, Pl. Statement at 21). She contends that there are

vastly different versions of the facts from Plaintiff and the City and that a jury should

ultimately resolve them (Docket No. 35, Pl. Memo. at 9-10, 15). She submits affidavits

from four coworkers disputing the claims that Plaintiff was difficult to work with (Docket

No. 35, Pl. Atty. Decl. Exs. 1-4; Docket No. 35, Pl. Memo. at 2-3). She states that she

demonstrated that the City’s alleged nondiscriminatory reasons were merely pretext for

illegal discrimination (id. at 3) and that after complaining of the instances of discrimination,

Farrell retaliated against her (id. at 4).

       She contends that she alleges a hostile work environment for sex and age claim,

hence justifying inclusion of events prior to January 13, 2016 (Docket No. 35, Pl. Memo.

at 5-6).

       Plaintiff argues that the City repeatedly discriminated against her for her gender by

not promoting her to full-time City Assessor (id. at 6-10). Applying the prima facie case

standard, Plaintiff is a member of a protected class as a woman, she was qualified for the

position from serving as Acting Assessor and as a Real Property Appraiser for 28 years

(id. at 8). She claimed she suffered an adverse employment action with these rejections

(id.). She concludes these rejections give rise to an inference of discrimination when the

City appointed males (in contravention of Civil Service Law) or an underqualified (to

Plaintiff) female (id. at 9). Plaintiff claims she can prove the City’s animus against strong

females, such as her, from Mayor McCaffrey’s seeking a “team player,” which Plaintiff

argues is evidence of sex stereotyping (id.).




                                              18
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 19 of 31




       Plaintiff next argues that the City retaliated against her for her complaints (a

protected activity) (id. at 10-12).   For example, the memorandum against claiming

compensatory time without approval, Plaintiff concludes was the product of retaliation (id.

at 11-12), although another employee, Ms. Israel, was also cited.

       Plaintiff also claims age discrimination in not being promoted to City Assessor

when a younger (less qualified) woman was (id. at 12-14).

       In reply, the City argues that Plaintiff’s untimely discrimination claims should not

be considered under the rubric of a hostile work environment (Docket No. 36, Def. Reply

Memo. at 1-3). The Complaint does not allege a hostile work environment and the City

argues Plaintiff does not proffer evidence of a hostile work environment (id. at 2).

       The City denies that there was evidence for an inference of sex or age

discrimination in Plaintiff not being appointed City Assessor (id. at 3-5). The City points

out that the New York State Civil Service Commission confirmed that appointing

Ms. Farrell as City Assessor did not violate civil service law (id. at 3-4). The City argues

that Plaintiff cites no authority for use of the phrase “not a team player” was somehow sex

discrimination (id. at 4).   There was no evidence that the City treated Plaintiff less

favorably than similarly situated employees outside of the protected group (id.). The City

also argues that Plaintiff has not rebutted its contention that legitimate, nondiscriminatory

reasons for not appointing her to establish those reasons were pretext (id. at 6-8). She

also failed to establish that the counseling memoranda (save one) constituted an adverse

employment action (id. at 8).      There was no evidence that Plaintiff complained of

discrimination prior to May 17, 2016, which was after she was not appointed City

Assessor, to form the basis for a subsequent retaliation claim (id. at 9). Temporal



                                             19
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 20 of 31




proximity of the subsequent memoranda and discipline from Ms. Farrell’s appointment

alone does not establish a retaliation claim (id. at 10 & n.47, citing Cristofaro v. Lake

Shore Cent. Sch. Dist., No. 06CV487, 2011 WL 635263, at *12 (W.D.N.Y. Feb. 11, 2011)

(Skretny, C.J.)).

          C. Sex Discrimination

                    1. Timely Claims

       Plaintiff filed her EEOC charge on November 8, 2016 (Docket No. 1, Compl. ¶ 6).

Three hundred days before that date was January 13, 2016. The City argues that her

claims before January 13 are time barred (Docket No. 26, Def. Memo. at 4). Plaintiff

counters that those earlier claims are encompassed in her hostile work environment

theory (Docket No. 35, Pl. Memo. at 5-6), a theory not alleged in the Complaint (see

Docket No. 36, Def. Reply Memo. at 2).

       As the City replies (id.), Plaintiff has not provided evidence of a hostile work

environment to support her pre-January 2016 claims. Plaintiff merely points to otherwise

untimely instances when she was not appointed full-time Assessor and denied a higher

salary. She has not shown the workplace permeated with discriminatory intimidation

based on age or sex or shown that City government was an abusive work environment.

Plaintiff herself selectively raised her discrimination claims, she (for example) did not

mention it in her retirement statement, nor did she raise it for the disciplinary counseling

memoranda. She has not included evidence from co-workers showing either gender or

age discrimination.

       Plaintiff has not established a hostile work environment to allege otherwise

untimely discrimination claims. The denial of appointment as a permanent Assessor from



                                            20
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 21 of 31




2004 to 2016 is untimely and barred by the statute of limitations, 42 U.S.C. § 2000e-

5(e)(1). Thus, Defendant City’s Motion for Summary Judgment to dismiss Plaintiff’s pre-

January 13, 2016, claims is granted.

                   2. Sex Discrimination after January 2016

      Plaintiff recites the standard for producing direct evidence of discriminatory intent

(Docket No. 35, Pl. Memo. at 6). But she fails to provide such evidence. Hence, the

prima facie case standard applies.

      For Plaintiff’s prima facie case (for either sex or age discrimination), Plaintiff’s

membership in a protected class and her qualifications for the job are unquestioned (cf.

Docket No. 26, Def. Memo. at 8; Docket No. 35, Pl. Memo. at 8). At issue (again for either

form of discrimination alleged) are whether she suffered adverse employment action and

whether there can be an inference of discrimination.

      For her sex discrimination claim, Plaintiff alleges the adverse action was not being

appointed as full-time Assessor and being paid less than male department heads when

she was Acting Assessor (whom Plaintiff deemed to be comparable positions) and Real

Property Appraiser (see Docket No. 35, Pl. Statement ¶ 85). These pay claims, however,

are time barred since they arose in 2014 and 2015, months before accrual of her Title VII

claims in January 2016.

      The remaining timely sex discrimination claim arose from the City’s appointment

of Tracy Farrell rather than Plaintiff in May 2016.       This claim also has an age

discrimination component, as discussed below. Plaintiff argues that hiring a person of

the same sex does not avoid a sex discrimination claim (Docket No. 35, Pl. Memo. at 9,




                                           21
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 22 of 31




citing Oncale v. Sundowner Offshore Servs., 523 U.S. 75, 79, 118 S.Ct. 998, 140 L.Ed.2d

201 (1998)).

       Reviewing the record with this motion and Plaintiff’s opposition, Plaintiff has not

established a prima facie case of sex discrimination. Although denial of a promotion to

the position of City Assessor (one for which she was imminently qualified) is an adverse

employment action, Plaintiff has not proven an inference that this decision was due to

Plaintiff’s sex. There is no inference that Plaintiff was denied additional salary for serving

as Acting Assessor (assuming this time barred claim is considered) or for not being

appointed Assessor in May 2016 due to her gender.

       As the City argues (Docket No. 26, Def. Memo. at 10 & n.39), there is no evidence

that Mayor McCaffrey and Ms. Farrell “harbored a discriminatory motive toward the

plaintiff or acted with a discriminatory intent,” Mathirampuzha v. Potter, 548 F.3d 70, 79

(2d Cir. 2008). Plaintiff argues that McCaffrey was motivated by Plaintiff’s rejection of the

part-time Acting Assessor position in 2015, which is not tied to Plaintiff’s gender (or age)

(Docket No. 26, Def. Statement ¶¶ 84, 89).

       To show inference of discrimination, Plaintiff needs to allege comparable co-

workers that have similar duties but were treated less favorably due to gender, Lorenz v.

Erie Community Coll., No. 14CV210, 2018 WL 2939492, at *3 (W.D.N.Y. June 12, 2018)

(Skretny, J.), quoting Mandell v. County of Suffolk, 316 F.3d 368, 379 (2d Cir. 2003)

(excluding internal quotation marks and citation) (Docket No. 26, Def. Memo. at 8 n.31).

Her position as Real Property Appraiser was unique, there was only one person with that

position. When she also served as Acting Assessor, no one else had the duties she




                                             22
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 23 of 31




exercised. Thus, she lacked comparable employees to determine if she was treated

differently due to being a woman.

       Plaintiff objects to one of Mayor McCaffrey’s reasons for rejecting her for the

Assessor position because the Mayor did not believe Plaintiff was a “team player.”

Plaintiff argues that this reason was sex stereotyping against strong females. (Docket

No. 35, Pl. Memo. at 9.) First, this was the sole instance the Mayor made that statement.

Second, Plaintiff has not asserted precedent that the phrase “not a team player” is

inherently sexual stereotype. Third, there is no record that the team player statement

was a veiled reference to sex stereotypes, but cf. Stegall v. Citadel Broadcasting Co.,

350 F.3d 1061, 1072 (9th Cir. 2013) (defendants echoed “the all too familiar complaints

about assertive, strong women who speak up for themselves:               ‘difficult,’ ‘negative

attitude,’ ‘not a team player,’ ‘problematic,’” with courts to rejects “such sexual

stereotypes”).   A single statement as here that Plaintiff was not a “team player” is

insufficient to state a claim for sex discrimination, especially as alleged direct evidence of

such a claim, Almanza v. Sessions, No. 3:15-cv-389-TAV-HBG, 2018 WL 5262092, at *9

(E.D. Tenn. May 25, 2018); St. Louis v. New York City Health and Hosp. Corp., 682 F.

Supp.2d 216, 234 (E.D.N.Y. 2010) (phrase “not a team player” is offensive,

unprofessional, or childish, but fails to state a Title VII hostile work environment claim).

In Almanza, the court also held that plaintiff Michelle Almanza did not meet her burden of

making a prima facie case for a hostile work environment because the evidence did not

reflect a sufficient connection with her sex as opposed to “a personality conflict or

personal vendetta,” Almanza, supra, 2018 WL 5262092, at *9. Fourth, if Plaintiff was

aware of the Mayor’s statement at the time (cf. Docket No. 36, Def. Reply Memo. at 4),



                                             23
     Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 24 of 31




she never reported the sexual stereotype, see Meier v. Shawnee Mission Med. Ctr. Inc.,

No. 18-CV-2368-JWL, 2019 WL 4537264, at *10 n.6 (D. Kan. Sept. 19, 2019).

       Plaintiff retorts that there were issues of fact from the evidence establishing her

claim for sex discrimination, from Ms. Farrell’s qualifications to be Assessor that should

preclude summary judgment (Docket No. 35, Pl. Memo. at 9-10). Clearly, the claimed

issues of fact raised in the parties’ Statements do not go to material issues. Most of the

disputed facts go to the City’s motivations in not hiring a full-time Assessor in 2014 to

2016 and whether the City could afford the position (beyond the limitations period for

Plaintiff’s Title VII claims). Another fact issue is Ms. Farrell’s qualifications to be Assessor.

Absent evidence of gender bias (difficult to argue when Plaintiff’s competition for the

position was another woman), the assessment of qualifications and determining the

credentials of an applicant are left to the discretion of the City as appointing entity, Sattar

v. Johnson, 129 F. Supp.3d 123, 139-40 (S.D.N.Y. 2015) (Docket No. 36, Def. Reply

Memo. at 5 & nn.18, 19).

       As Judge David Larimer of this Court once observed, “it is well-settled that Title VII

is not an invitation for courts to sit as a super-personnel department that reexamines

employers’ judgments,” Lotocky v. Elmira City Sch. Dist., 149 F. Supp.3d 429, 433

(W.D.N.Y. 2015) (Larimer, J.) (quoting Delaney v. Bank of Am. Corp., 766 F.3d 163, 169

(2d Cir. 2014)) (id. at 5 n.19). And further, as Judge Larimer held in Lotocky, 149 F.

Supp.3d at 169, Plaintiff has not rebutted the legitimate, nondiscriminatory reasons given

for the City not appointing her as Assessor in May 2016.

       Among her reasons for not appointing Plaintiff, Mayor McCaffrey said was

Plaintiff’s speaking out against a payment in lieu of taxes proposal, Plaintiff calling for



                                               24
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 25 of 31




hiring more full-time staff at the Assessment Department when the City believed it could

not afford the personnel costs, and difficulties two prior Acting Assessors had with working

with Plaintiff (Docket No. 26, Def. Statement ¶ 40). Plaintiff does raise issues of fact about

her ability to work with others, producing affidavits from her colleagues (Docket No. 35,

Pl. Atty. Decl. Exs. 1-4; Docket No. 35, Pl. Statement ¶ 40). None are from officials in a

supervisory position to Plaintiff (see Docket No. 35, Pl. Atty. Decl. Exs. 1, Israel Aff. ¶¶ 1-

2 (Real Property Appraisal Associate and later Real Property Appraiser, trained by

Plaintiff), 2, Allport Aff. ¶ 1 (Niagara County tax map technician)), albeit that one affiant,

Vincent Smith, served as Assessor in the City from April 2005 to June 2006 (id. Ex. 4,

Smith Aff. ¶¶ 1-2). As such, they are not material.

       Plaintiff did not contradict or raise fact issues for the other stated reasons for her

not being appointed (her opposition to a payment in lieu of taxes agreement and Plaintiff’s

insistence on additional full-time staff). Although she denied that the Mayor received city

resident complaints about Plaintiff possibly assuming the position of Assessor (Docket

No. 35, Pl. Statement ¶ 38), her denial points back to co-workers’ favorable views of

working with her and nothing from the city residents.

       In sum, Plaintiff has not produced evidence that her sex was the impetus for the

City’s decision not to promote her. Given that Plaintiff has not stated a prima facie case,

the burden does not shift to the City to justify its decision on the nondiscriminatory grounds

it raised. Thus, even if there are issues of fact as to those grounds, they are not material

because of the failure of Plaintiff to meet her threshold burden of proof. Plaintiff’s sex

discrimination claim fails and Defendant City’s Motion for Summary Judgment (Docket

No. 26) dismissing that claim is granted.



                                              25
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 26 of 31




          D. Age Discrimination

      For her age discrimination claim, Plaintiff has established that she was in the

protected class (over 40-year-old employees), was qualified for the job as Assessor, and

denial of the promotion to that position was an adverse employment action. Plaintiff

needs to show that but for her age she would have received pay commensurate with her

position as Acting Assessor or would have been appointed permanently as Assessor to

establish the inference of age discrimination, Gorzynski, supra, 596 F.3d at 106; Pena,

supra, 702 F.2d at 324. The pay claims for when Plaintiff served as Acting Assessor are

time barred as were Plaintiff’s Title VII claims. Thus, what remains is Plaintiff’s age

discrimination claim stemming from her not being appointed Assessor in May 2016.

      Plaintiff also cannot establish any age-based animus on the part of

Mayor McCaffrey because Plaintiff and Ms. Farrell are within two years of age of each

other. The Mayor testified that she did not know Plaintiff’s age in 2016 when she was

considering candidates to be Assessor and thought they were all about the same age

(Docket No. 26, Def. Statement ¶ 41; see Docket No. 35, Pl. Statement ¶ 41 (admitting

this fact)). Plaintiff contends that the knowledge of the parties’ respective ages and that

the Mayor knew Plaintiff was approaching retirement age were material facts (Docket No.

35, Pl. Memo. at 14). Plaintiff, however, contends that she was denied the full-time

appointment in 2015 when the same Mayor offered her the Acting Assessor position even

though she was one year further away from retirement. Plaintiff pointed to her refusal as

a reason for Mayor McCaffrey not appointing her in retaliation for rejecting the Acting

Assessor position (Docket No. 35, Pl. Statement ¶¶ 84, 89) and not Plaintiff’s age or her

nearing retirement.



                                            26
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 27 of 31




       Plaintiff also rests her age discrimination claim on the fact that the City hired a less

experienced person as Assessor. The City vetted Ms. Farrell’s qualifications with the

New York State Civil Service Commission, which confirmed her eligibility for the position

as Assessor (see Docket No. 36, Def. Reply Memo. at 3-4). The basis for Plaintiff’s

objections is her belief that Ms. Farrell lacked qualification for the appointment (Docket

No. 35, Pl. Memo. at 14, citing Docket No. 26, Smith Decl. Ex. E, Pl. EBT Tr. at 217, 93,

Docket No. 35, Pl. Atty. Decl. Ex. 5, excerpts from Plaintiff’s EBT Transcript at 210-11).

As just found with her sex discrimination claim, this Court will not serve as a super-

personnel office to compare Ms. Farrell’s qualifications with Plaintiff’s or hold that the City

was required to hire the more experienced person as Assessor. Plaintiff did not note

Ms. Farrell’s prior municipal experience or her retirement system tier to determine when

Ms. Farrell could retire (cf. Docket No. 35, Pl. Atty. Decl. Ex. 5, Pl. EBT Tr. at 211-12

(Plaintiff opined that Ms. Farrell was nowhere near thirty years of service, recalling that

Ms. Farrell started in the real property office in 2002 and left)). She does not argue the

City was aware of Ms. Farrell’s retirement eligibility. Plaintiff also did not introduce

evidence that the City considered or was aware of Plaintiff’s tenure and when she could

retire. Plaintiff has not furnished evidence of the City’s age bias.

       For the reasons stated herein, Plaintiff failed to support her ADEA claim.

Defendant City’s Motion for Summary Judgment (Docket No. 26) is granted.

          E. Retaliation Claim

       Finally, Plaintiff alleges that the City retaliated against her for complaining about

age or sex discrimination in not being the full-time Assessor. She also contends that she




                                              27
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 28 of 31




was denied promotion in retaliation (Docket No. 35, Pl. Memo. at 11). Again, most of this

claim is time barred for alleged retaliation that occurred before January 2016.

       The focus of the retaliation is Ms. Farrell’s disciplinary counseling memoranda and

other sanctions imposed after she became Assessor. While Plaintiff alleges age and sex

discrimination prior to Ms. Farrell became Assessor, she does not allege complaints she

made to Ms. Farrell (or Ms. Farrell was aware of) after that appointment.

       Ms. Farrell testified that she distrusted Plaintiff (Docket No. 26, Def. Statement

¶ 58) and Plaintiff testified that she thought Ms. Farrell was so incompetent that Plaintiff

had to monitor her work (Docket No. 35, Pl. Statement ¶ 58, citing Docket No. 26, Smith

Decl. Ex. E, Pl. EBT Tr. at 123-25, 186), an unusual supervisory arrangement. Ms. Farrell

denied connecting counseling memoranda to Plaintiff’s age or gender discrimination

(Docket No. 26, Def. Statement ¶ 59, citing Docket No. 26, Smith Decl., Ex. H, Farrell

EBT Tr. at 106-07 (denying issuing counseling or discipline to Plaintiff because of her

gender or age); Farrell Decl. ¶ 16 (same)). Plaintiff disputes this (Docket No. 35, Pl.

Statement ¶ 59).

       Review of the counseling memoranda and reprimands shows that they included

Plaintiff claiming compensatory time without Ms. Farrell’s consent; data discrepancies

(again without notifying Ms. Farrell first); Plaintiff failing to gaining information about

building permits (including conducting field inspections); and Plaintiff’s alleged deletions

from the City’s database (without Ms. Farrell’s knowledge) (Docket No. 26, Def.

Statement ¶¶ 60, 61, 63-68, 69-70, 74-75, 71-72, 73; see generally Docket No. 26, Farrell

Decl.). Plaintiff grieved these forms of discipline (without raising allegations of retaliation)

and generally without success (Docket No. 26, Def. Statement ¶¶ 68, 70, 72, 75, 76; but



                                              28
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 29 of 31




cf. Docket No. 35, Pl. Statement ¶ 76 (Plaintiff denies the actions on her grievances was

dispositive as to whether she suffered discrimination or retaliation)) save the first

compensatory time memorandum (id. ¶ 61). Plaintiff only presents her contention that

this discipline was retaliatory without other evidence. She contends that there was a

causal connection from the time she filed internal and EEOC charges and this discipline

(Docket No. 35, Pl. Memo. at 11).

       What Plaintiff also failed to establish was the materiality of the memoranda and

oral reprimands. She complains that one memorandum, as to claiming compensatory

time without permission, did have an unspecified financial cost (id.).            That first

memorandum was removed from her personnel file after she grieved it (see Docket

No. 36, Pl. Statement ¶ 61) but the second and third memoranda from December 2016

and June 2018 for the same conduct (id. ¶ 60) remain without any grievance or alteration.

Plaintiff merely claimed that her compensatory time scheme was used by Plaintiff and

Ms. Israel in 2016 to 2018 without objection until Ms. Farrell disciplined (id.). Regardless

of the truth of the compensatory time procedure, these memoranda have consequence.

This appears less retaliatory because the discipline also was directed at Ms. Israel;

Plaintiff made no allegation that Ms. Israel was discriminated or retaliated for complaining.

       The rest of the discipline had no expressed consequence beyond inclusion in

Plaintiff’s personnel file; she does not claim any further consequence from this discipline.

“To be materially adverse, the change must be more disruptive than a mere

inconvenience or an alteration of job responsibilities . . . and must dissuade a reasonable

worker from making or supporting a charge of discrimination,” Mula, supra, 2018 WL




                                             29
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 30 of 31




501277, at *5 (citations and internal quotation marks omitted) (Docket No. 26, Def. Memo.

at 17 & n.82).

       As for the other counseling memoranda and reprimands, Plaintiff cites no sanction

arising from this discipline. Even the memoranda in December 2016 and June 2018 on

claiming compensatory time does not state how much she lost in not seeking

compensatory time without permission. Further, assuming this discipline constituted

adverse employment action, Plaintiff has not made the causal connection to her age or

sex discrimination complaints. Here mere temporal connection does not establish a

causal connection.

       Finally, Plaintiff fails to allege retaliation for asserting her discrimination claims.

Defendant’s Motion for Summary Judgment (Docket No. 26) to dismiss this claim is

granted.

                                      IV.    Conclusion

       Plaintiff complains that she was underpaid (as compared with male department

heads) while she served as Acting Assessor, was denied appointment to the permanent

Assessor, and she was more qualified than the younger woman appointed City Assessor

(to the point Plaintiff felt the need to monitor her supervisor). She alleges age and sex

discrimination in this pay discrepancy and in not being promoted to this permanent

position as well as retaliation when she raised these discrimination claims. These claims

are without merit.

       Plaintiff’s claims alleged before three hundred days prior to filing her EEOC charge

in November 2016 are time barred and Defendant’s Motion for Summary Judgment

(Docket No. 26) is granted. Her remaining timely sex discrimination claims (arising from



                                             30
    Case 1:17-cv-00898-WMS-JJM Document 40 Filed 08/23/21 Page 31 of 31




her not being appointed City Assessor in May 2016) are denied as are her age

discrimination claims because she did not establish a prima facie case for either form of

discrimination. Plaintiff also has not established retaliation by the City for raising these

discrimination claims in subsequent discipline she received from the new Assessor.

         Thus, Defendant’s Motion for Summary Judgment (Docket No. 26) is granted.

                                        V.        Orders

         IT HEREBY IS ORDERED, that Defendant’s Motion for Summary Judgment

(Docket No. 26) is GRANTED.

         FURTHER, the Clerk of Court is directed to close this case.

         SO ORDERED.



Dated:         August 23, 2021
               Buffalo, New York


                                                             s/William M. Skretny
                                                            WILLIAM M. SKRETNY
                                                           United States District Judge




                                             31
